Citation Nr: 1138492	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  04-34 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran had active service from March 1969 to January 1972. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2004 rating decision of the VA Regional Office (RO) in San Juan, Puerto Rico that denied service connection for 

By decision in May 2009, the Board denied service connection for posttraumatic stress disorder (PTSD) and an application to reopen a claim of service connection for an anxiety disorder (other than PTSD), which were on appeal at that time.  The Board's decision with respect to those claims is final. See 38 C.F.R. § 20.1100 (2011).  The case was remanded for further development of a psychotic disorder.  

The Board denied service connection for a psychotic disorder by decision dated in July 2010.  This decision is also final. See § 20.1100.  The issue of entitlement to service connection for a depressive disorder was remanded for further development.


FINDING OF FACT

A depressive disorder was not manifest during active duty and is not related to service.  


CONCLUSION OF LAW

A depressive disorder was not incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied prior to the initial unfavorable decision on the claim by letter dated in August 2006 that addressed the required notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant and VA's respective duties for obtaining evidence.  That letter also addressed the effective date elements of the claim. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been reviewed.  Private medical records have been requested and those received have been carefully.  The Veteran requested a hearing in May 2007 but subsequently elected to have an informal conference with a Decision Review Officer in October 2007.  The case was remanded for further development in June 2009.  Pursuant to such, the appellant was afforded a VA examination in September 2009 that is found to be adequate for compensation and pension purposes.  His assertions and the whole of the record have been carefully considered.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate any additional existing evidence that is necessary or is able to be secured for a fair adjudication of the claim that has not been obtained.  The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of this claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim of entitlement to service connection for a low back disability is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Factual Background

Service treatment records show no complaint, treatment or reference to psychiatric symptoms.  On examination in December 1971 for separation from service, and psychiatric status was evaluated as normal.  On the Report of Medical History, the Veteran denied that he had a history of depression, excessive worry or nervous trouble of any sort.

The Veteran was afforded a special VA psychiatric examination in January 1973.  He stated that he was nervous, restless and suffered from insomnia.  He related that he forgot things frequently, wanted to be alone most of the time, was not relating well to others, and had the desire to kill someone.  The appellant reported that he used heroin and marijuana while in service and claimed to have used only the latter since discharge.  It was noted that he was trying to finish his secondary education was was doing rather poorly because of inability to concentrate well.  

On examination, the appellant was observed to be fidgety and restless, easily distractible, easily startled and unable to relax.  Mood was anxious and psychomotor was under considerable tension.  Stream of mental activity was increased in rate and was not good in quality and verbally incoherent.  Thinking was concretistic.  Content of thought revolved around his feelings of inadequacy and about his emotional instability.  It was reported that he was easily angered and irritated, and had broken off with his girlfriend recently.  He admitted to smoking marijuana regularly while in Vietnam, extensively for about eight to nine  months.  He reported difficulty in falling asleep, liked to be alone could not stand crowds or noisy places.  The appellant was observed to show vegetative signs of moderate anxiety.  Following mental status examination, a diagnosis of anxiety reaction, following addiction to marijuana, was render.  Disability was considered to be moderate.

The Veteran was afforded a VA psychiatric evaluation in November 2003.  The examiner indicated that the claims folder was not available.  The appellant stated that within the last year, he had been feleling sad, depressed, irritable with loss of energy, insomnia, inability to feel pleasure in daily tasks, and inability to concentrate, with anxiety and tension.  Clinical history noted that there was no evidence of psychiatric treatment at VA.  The appellant related that he had been in ambulatory treatment with a private psychiatrist since three years before.  He did not report prior history of psychiatric treatment.  He admitted to a history of alcohol consumption, drinking about a liter of rum daily until 2000, when he started psychiatric treatment.  The appellant related that he had a history of alcoholic amnesia with anxiety and marital problems related to alcohol intake.  It was noted that he worked in hotels and casinos for 25 years until three years before when he retired and began receiving Social Security.  Following mental status examination which was notable only for anxious mood, diagnoses of anxiety disorder, NOS [not otherwise specified], ad alcohol dependence, in sustained full remission, were rendered.

A psychiatric examination report dated in January 2004 was received from N. Rodriguez Nieves, M.D.  The Veteran stated that he had been become depressed in Vietnam because he had problems with the English languate.  He said that he also suffered from anxiety and fearfulness, felt very insecure and confused and was unable to sleep.  The Veteran reported symptoms that included flashbacks, exaggerated startle response, poor interpersonal relationships, nightmares, hearing voices, poor concentration, hysterical symptoms, emotional malaise, sadness, pessimism, ideas of reference, crying spells, depression and anxiety.  Following mental status examination, pertinent diagnoses of major depression with psychotic traits, and PTSD were rendered on Axis I.  

The Veteran was afforded a VA examination in May 2004 for PTSD purposes.  Pertinent background and history previously reported were recited.  The appellant related that he was claiming VA compensation because he was not feeling well and that the army must have had something to do with this.  It was noted that he was not specific in describing what he felt but reported that he disliked crowed placed, did not sleep well and cried on occasions.  He denied that drinking and the use of drugs.  

On mental status examination, the appellant's mood was anxious and somewhat depressed.  Affect was constricted.  Attention, concentration and memory were fair.  Speech was clear and coherent,, he was not hallucinating, and was not suicidal or homicidal.  Insight and judgement were fair.  Following examination,an Axis I diagnosis of anxiety disorder, NOS, with depressive features was provided.  

Social Security disability determination records were received showing that the Veteran had been determined to be disabled as of February 2001.  Included in the diability file was a (translated from Spanish) report dated June 2002 from Dr. Rodriguez Nieves indicating the the appellant had been treated since 2000 for symptoms that included "bad ideas occupying his mind", sleep problems, desire to attack people, poor judgment and concentration, insecurity, social isolation, inability to tolerate people, ideas of reference, hearing and seeing things, depression, ambivalence, unwillingness to leave his house, fatigability, explosiveness, forgetfulness, fearfulness, pessimism, lack of initiative, motivation, interest, engery, enthusiasm, feelings of incompetence and depair, hysterical symptoms, inability to face demands of daily living, poor impulse and aggression control, low self esteem, persecutorial ideas, anxiety, etc.  The Veteran related that he had been sick since leaving Vietnam.  He related that he stopped working because he had bad thoughts about the people and sought psychiatric help.

A (translated from Spanish) clinical report reflects that the Veteran that examined by by Dr. O. Cardona dated in September 2002.  Pertinent background and history previously recited were essentially reiterated.  Dr. Cardona found that the Veteran was out of contact with reality for which diagnoses of atypical psychosis, rule out catatonic schizophrenia and schizoid personality were rendered. 




Pursuant to a Board remand in April 2008, the Veteran was afforded a VA mental disorder disorder examination in July 2009, excluding PTSD and eating disorders.  Pertinent background and history as previously cited were reiterated.  The examiner noted that the claims folder was reviewed.  Prior clinical history and findings obtained by the Veteran's treating physicians and VA examiners were reported.  Following mental status examination, a diagnosis of depressive disorder, NOS, was rendered.  The examiner determined that no other mental disorder was present, including a psychotic disorder.  The examiner did state that after review of the medical evidence and current examination, it was her opinion that the Veteran's diagnosis of anxiety reaction in 1973 was possibly due to early manifestations of anxiety that had evolved to the present current depressive disorder."  It was found that the depressive disorder was at least as likely as not causally related to or coincident with the Veteran's time in service.  It was noted  that "even though there was no evidence of symptoms or diagnosis of any [earlier] mental condition."  The examiner found that the diagnosis of anxiety reaction was provided a year after discharge from service military service.  She essentially reiterated that the current mental staus examination suggested that the early manifestations of anxiety diagnosed as 'anxiety reaction' had evolved to the present depressive condition.  

Due to a lack of clarity in the prior VA examination report, the case was remanded in July 2010 for further development of the issue of entitlement to service connection for a depressive disorder.  Pursuant to such, the case was referred for a supplementary statement from the VA examiner who conducted the examination in July 2009 or for examination by another VA clinician if the former were not available.  Following review and recitation of the extensive clinical data of record and a psychiatric evaluation by a different examiner, an Axis I diagnosis of depressive disorder, NOS, was provided.  The examiner stated that in his opinion, following the Veteran's interview, review of the claims folder, VA records, and compensation and pension reports, the current diagnosis of depression, NOS, was not related, secondary to or aggravated by the appellant's time in service.  It was noted that there was no evidence of such in service and that the Veteran denied any mental diagnosis or treatment during active duty.

The examiner referred to the first psychiatry evaluation performed in December 1972, 11 months after discharge from service citing anxiety reaction following addiction to marijuana.  He noted that the first private psychiatry examination was in 1999 by Dr. Rodriguez Nieves, 27 years after discharge from active duty.  It was reported that as per a VA clinic note in 2006, the Veteran had related that after discharge from the military, he used cocaine, cannabis and alcohol.  The examiner indicated that although the appellant discontinued illegal drug use in 1973, he continue to to use alcohol.  The examiner concluded that in light of the above, the diagnosis of anxiety disorder and thecurrent psychiatric disorder were separated by time, place and etiology, and that there was no relation between the two.  He stated that the examiner's opinion connecting an anxiety disorder to service was "wrong", that it was not service connected or related to the Veteran's time in service, and that it was of post service incurrence and was substance related.  


Legal Analysis

As it carries the most probative weight, the July 2009 examiner's conclusion that the Veteran does not have a psychotic disorder is therefore adopted by the Board. And, as the Board has concluded that there is no psychotic disorder during the period of this claim, service connection for a psychotic disorder is not warranted. In addition, even if the Veteran had a psychotic disorder at some time in the past, there is no proof of a psychotic disorder during service or within one year of separation and no credible evidence linking such disorder to service. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 1011);38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet.App. 49, 53-56 (1990). 


ORDER


Service connection for a depressive disorder is denied. 

The Veteran was afforded a VA examination in July 2009. The examiner opined that the Veteran's mental condition, diagnosed as anxiety reaction in 1973, was possibly due to early manifestations of anxiety, which then evolved to the current depressive disorder. She concluded that the depressive disorder is "at least as likely as not" causally related to or coincident with the Veteran's time in the service. Her rationale was that, within the last 25 years, the DSM (the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS) has been changing diagnostic criteria and nomenclature; therefore, the longitudinal medical evidence and current mental status examination suggest that the early manifestation of anxiety, diagnosed as anxiety reaction, evolved to the present depressive condition. 

While parts of the examiner's opinion are speculative ("possibly due to"), her conclusion is not. However, she appears to have anchored her conclusion on the manifestation of symptoms and a diagnosis after service. She has identified no injury or disease in service to which the current depressive disorder is related. As set out above, an in-service injury or disease is a requirement for entitlement to service connection. Moreover, the one-year presumptive period applies only to psychoses, which she specifically found were not present. 






____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


